Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species Group 18 (represented by Fig 10) in the reply filed on 11/8/21 is acknowledged. Applicant’s indication that claims 21, 26, 30, 36-39 and 41 read on the elected species is also acknowledged. The traversal is on the ground(s) that the features illustrated in cited figures are not necessarily distinct and can be used together.  This is not found persuasive for the reasons indicated in the restriction itself. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25, 27-29, 31-35 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/22. 
.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30, 37 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the at least one retention member below a plane of the first open end” was not described in the specification in the full, clear, concise and exact terms required by the Statute (with emphasis on the portion of the claim limitation above in bold).
Specification [0058] describes that retention members or ribs 32 extend from the first distal end 14a of each chimney 12 towards the second proximal end 14b of the chimney, either along an entire height or length of the chimney or not all the way to the second proximal end 14b of the chimney. Then, lines 10-13 of specification [0058] teaches that as shown in Fig 10,  an embodiment of the ribs 32 may be chamfered preferably at the first end 32a. Given the chamfer, it appears from Fig 10 itself that a portion or most of the ribs 32 are below a plane of the first end 14a, however, at least the part of ribs 32 in contact with the chimney wall is in the plane of the first open end 14a (not below the plane). 

The examiner notes further that the specification description of “proximate the first open end” in at least claims 37 and 41 is inconsistent, at least as it relates to the extent of the retention members 32 in relation to the first distal end 14a. Compare the relevant description in specification [0060] and Fig 8 (that according to [0060] itself is both proximate to the open end 14a and below the open end 14a) to the teaching in [0058] with regard to Figs 4-6C in which the first end 32a of the rib is proximate the distal end 14a in the sense of extending from the first end 14a. However, [0059] describes the retention members in Fig 7 as being below the plane of the first distal at the first end, below the first end or something else? The description is clearly in violation of the law.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because it is not clear what the claim limitation “at least one retention member below a plane of the first open end” requires in view of the lack of adequate written description indicated above. Same for the limitation “proximate the first open end”. The examiner notes that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 26, 30, 36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (2015/0041349) in view of Pawlowski et al. (2014/0027333). Liversidge discloses most of the elements of the claims, including a syringe nest (tray 14) having a planar base and nesting units (tubular upstands 15) extending from, and interconnected by the planar base. As clearly shown in the reference drawings, each nesting unit has a first open end distal from the planar base and a second open end proximate the planar base.
Thus what Liversidge is missing is that the nesting units have hexagonal bodies and contiguous walls. Pawlowski discloses in Figs 4 
Regarding claim 30, the retention member in Liversidge can be in-turned lip 35 in Fig 11, internal rib 60 in the embodiment of Fig 6 or another of the structures Liversidge provides to his nesting units to facilitate the centering function described in Liversidge [0040]. Note that at least the specific retention members pointed to above appear to be chamfered proximate the first open end as claimed in the subject application, as best understood in view of the above indicated indefiniteness.
Claim 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (2015/0041349) in view of Pawlowski et al. (2014/0027333) and further in view of Togashi (9,415,155). Liversidge and Pawlowski lack a teaching specifically of a retention severally. Column 4 lines 40-48 and Figs 3 and 4. Note also that the convex shape of expanded portion 4 can also have a square or triangle cross section parallel to the center axis of housing portion 3. Column 4 lines 31-39. Thus expanded portion 4 can have the form of individual ribs, as claimed.
It would have been obvious in view of Togashi to provide for the retention members in Liversidge to take the form of radially inwardly extending longitudinal ribs (the ribs each having a chamfered end in view of what Liversidge already teaches as indicated above) instead of the singular structures disclosed in Liversidge, as a design expedient or in order to better center the syringes (as described in Liversidge) in particular applications.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736